DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 20, 2019.
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on February 20, 2019 is acknowledged.

Claim Interpretation
Although applicant uses the words “stacked” and “stackable,” the actually structure indicates “nested” and “nestable” because each configuration shows that a substantial amount of nesting occurs as an upper storage case extends into the storage recess of a lower storage case.  The words “stacked” and “stackable” will be treated with a broad interpretation of stackable or nestable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 6 and 7 state “wherein each of the set of second bins comprises a track that receives the dividing wall.”  The dividing wall is individually received in one of the second bins rather than being received in each of the second bins, simultaneously.  The Office suggests stating “that is capable of receiving the dividing wall.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis (US 2013/0024468) in view of Lopuszanski (US 2010/0139566) and Sathre (US 4971201).
Kocsis discloses a storage device system, comprising: a storage case (primary container 12 and lid 20) having a base (primary container 12) and a cover (lid 20) coupled to the base; and a plurality of insertable bins (secondary containers 14, 16, 18) removably positioned within an interior of the base, the plurality of insertable bins including a first bin (any one of the secondary containers because they all have the same height) having a first height and a set of second bins (any two or more of secondary containers which are not the first bin) each having a second height, wherein as shown in Fig. 3A, a depth of the interior of the base and the first height are equal (all of the secondary containers have the same height which is equal to the height of the base depth extending from the bottom interior surface to the top edge of rim 28).
Kocsis does not disclose the tracks, divider wall or that the bins are especially stackable and the stacked height equal to the first height.  
Lopuszanski teaches a similarly constructed storage device system comprising: a storage case having a base and a cover and a plurality of insertable bins (see Fig. 4), the base (case 32) has eight 
Sathre teaches tracks as the slid channels 26 and grooves located between molded members and the divider wall.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add molded members to the second bins which forms slide channels or tracks to provide a receiving recess for the secure attachment of a divider wall and to add the divider wall to segregate items stored in the second bins.
Re claim 3, the stack taught by Lopuszanski has upper bins partially received within the adjacent lower bin as shown in Fig. 1 and 3A.  Further modification is unnecessary because the replaced stack has the mentioned structure.
Re claim 4, Sathre teaches a ledge.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the ledge to the upper rim to assist in stacking by .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis in view of Lopuszanski and Sathre as applied to claim 1 above, and further in view of Wise (US 5105947).
The combination discloses the invention except for (1) the ledge formed on the inner surface of the second bins and (2) the rib on the outer surface of the second bins.  Wise teaches stackable/nestable bins, a stacking/nesting stop is formed by a structure (e.g., nesting stop 33) which forms an inside ledge and an outside rib with bottom edge 45.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bins to have the inside ledge and outside rib to prevent adjacent bins in a stack from locking together.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopuszanski in view of Wise and Sahm, III (US 2003/0094393) (Sahm).
Lopuszanski discloses a storage device system, comprising:
a storage case having a base 32 and a cover 36 coupled to the base; and a plurality of insertable bins (stacks 28 of bins) removably positioned within an interior of the base, the insertable bins including a first bin and a second bin configured to be stackable.
Lopuszanski discloses the invention except for (1) the ledge formed on the inner surface of the second bins and (2) the rib on the outer surface of the second bins.  Wise teaches stackable/nestable bins, a stacking/nesting stop is formed by a structure (e.g., nesting stop 33) which forms an inside ledge (lip ledge 53) and an outside rib (nesting stop 33) with bottom edge 45.  Sahm teaches ribs as best shown in Fig. 6 and 7, one rib is the combined parts of 41 and rib 44 as shown in Fig. 6 and another rib is the combined parts of anti-nesting stop 42 and rib 44 as shown in Fig. 7.  These ribs extend from a top .

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocsis in view of Lopuszanski, Wise and Sahm.
Kocsis discloses a storage device system, comprising:
a storage case having a base 12 and a cover 20 coupled to the base; and a plurality of insertable bins (14, 16, 18) removably positioned within an interior of the base.
Kocsis does not disclose that the bins are especially stackable and the stacked height equal to the first height.  Lopuszanski teaches a similarly constructed storage device system comprising: a storage case having a base and a cover and a plurality of insertable bins (see Fig. 4), the base (case 32) has eight stacks 28 of bins, each stack having approximately ten bins 2, each of the bins 1 or 2 as best shown in Fig. 1 and 3 has structures to stably stack.  The stacked height is near the top edge of protrusion 34 as shown in Fig. 4.  Regardless of the height of the stack, it is known that the stacked height could not be greater than interior depth of the base (case 32) and could not extend above protrusion 34.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kocsis to have a set of bins situated into a stack, for example by replacement of one of the bins of full height with a stack of shorter bins, for the purpose of adding further storage of diverse or separated items.  

The teachings of Wise and Sahm are applied as previously stated with the same motivation.
Re claim 12, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the height of the stack of bins to be equal to the first height to correspond the top bin of the stack to operate as the other non-stacked bins so that each bin is properly sealed by the lid as shown in Fig. 3B of Kocsis.  Also, leaving the height of the stack of bins any shorter would not be as space efficient because an empty gap would exist above the upper edge of the stack.  Recognize that for claim 12, the first and second bin are the stacked bins and the third bin is the taller bin of a first height.
Response to Arguments
Applicant’s arguments, see remarks, filed January 21, 2021, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are not persuasive.  
Regarding the 112 rejection, the claim is clearly stating that the each of the set of tracks (plural tracks) of the set of second bins (plural bins) receives the (one) dividing wall.  This is not the intent of the originally filed disclosure.  Figure 12 discloses one second bin with one track receiving one dividing wall.  Figure 12 is not representative of the configuration of claim 1.
Regarding the 103 rejection: Kocsis in view of Lopuszanski and Sathre, applicant states that no proper motivation is identified.  Applicant reverberates the motivational statement made in the rejection in his remarks page 8, last paragraph, lines 1-4 which states that the tracks are provided for the secure attachment of the divider wall and the divider wall is added to segregate items.  Applicant states that the modification changes the principle of operation showing that Kocsis has different size secondary containers.  However, applicant’s argument is not well understood because adding a divider 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733